Citation Nr: 1755425	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include as secondary to service-connected left shoulder and/or cervical spine disabilities. 

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected left shoulder and/or cervical spine disabilities.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In November 2016, the Board remanded the case for additional development.  In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  The case now returns for further appellate review.


FINDINGS OF FACT

1.  Bilateral CTS is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of the Veteran's service discharge, and is not caused or aggravated by his service-connected left shoulder and/or cervical spine disabilities. 

2.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of the Veteran's service discharge, and is not caused or aggravated by his service-connected left shoulder and/or cervical spine disabilities.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral CTS have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system and arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his Board hearing and in documents of record, the Veteran alleged that his bilateral CTS and a right shoulder disorder are directly related to his military service, or in the alterative, secondary to his service-connected left shoulder or cervical spine disorders.  In this regard, he claimed that, while in service, he was tasked with shipping ammunition and guns; however, as he was unable to ship live ammunition, he decided to walk down into a deep ravine to unload the guns.  He indicated that, as he was walking, his toe became caught on a vine and he flipped into the air approximately twelve feet.  He further indicated that he landed on his left shoulder and snapped it, and then rolled down a hill.  Additionally, the Veteran reported that he was medically evaluated thereafter and told that he had a class II separation of the left shoulder and a class I separation of the right shoulder.  He further reported that, after he healed, he worked as a dental technician, but eventually was unable to perform his duties and had to leave the Army as his shoulders hurt and hands would become numb.  The Veteran also alleges that, due to the degeneration of his left shoulder and cervical spine disabilities over the years, such caused or aggravated his bilateral CTS and right shoulder disorders. Therefore, the Veteran alleges that service connection for such disorders is warranted.  

In support of the Veteran's claim, his spouse has offered statements regarding his symptoms.  Specifically, in a November 2015 written statement, the Veteran's spouse reported that following his in-service fall, he was diagnosed with a class III separation of the left shoulder, which required surgery. She further reported that, during the time the Veteran waited for such surgery, his left shoulder was deformed and caused terrible discomfort, numbness, and cramping.  Additionally, the Veteran's spouse indicated that his numbness continued after his left shoulder surgery, and she remembered him being tested by neurology while in service. 

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was dental specialist.  However, his service treatment records (STRs) are negative for a right shoulder disorder or injury, or bilateral CTS.  In this regard, the Board notes that such reflect that the Veteran sought treatment for his left shoulder as a result of the in-service fall in November 1978; however, there was no mention of a right shoulder injury at such time.  In fact, X-rays of both shoulders taken within 5 days of the fall revealed only a left shoulder separation, with no other injuries identified.  Additionally, an October 1979 STR indicates a diagnosis of separation, old, acromioclavicular, shoulder, left, with traumatic arthritis of the acromioclavicular joint.  Such record further indicated that the Veteran sustained a grade III acromioclavicular separation of his left shoulder in November 1978 when he fell down an embankment.  Moreover, while the Veteran did complain of chronic ulna nerve paresthesia on the left in November 1979, the nerve conduction study was normal.  

Therefore, as the contemporaneous STRs do not support the Veteran's current statements that he injured his right shoulder during service or that his bilateral CTS had its onset during service, the Board finds that such statements not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility).  In this regard, X-rays of the bilateral shoulders following the Veteran's in-service fall down the embankment failed to reveal any notation of a right shoulder disorder, to include a separation.  Furthermore, while the Veteran did complaint of ulna nerve paresthesias in service, objective testing (i.e., nerve conduction study) was normal.  

Post-service treatment records reflect diagnoses and treatment referable to the Veteran's right shoulder and bilateral CTS, to include bilateral shoulder calcific bursitis, osteoarthritis, impingement, rotator cuff tendonitis, and tendonitis as well as bilateral CTS.  Furthermore, as noted previously, the Veteran's in-service MOS was dental specialist, and he is currently service-connected for residuals of post-operative status post-acromioclavicular joint separation of the left shoulder and chronic cervical spine strain.  Consequently, the remaining inquiry is whether the Veteran's right shoulder disorder and bilateral CTS are related to his in-service duties as a dental specialist, or are caused or aggravated by his service-connected disabilities. 

The Veteran was afforded several VA examinations in order to address such inquiries.  With respect to the Veteran's bilateral CTS, he underwent VA examinations in August 2011, November 2011, September 2013, and February 2016.  At the August 2011 VA examination, the examiner noted a diagnosis of CTS.  In this regard, the examiner concluded that the Veteran's CTS was not caused by or aggravated by his service-connected left shoulder disorder.  As rationale for the opinion, the examiner reported that he was unable to link these disorders as they were separate and independent of each other.  The examiner further reported that a possible relationship would be due to thoracic outlet syndrome secondary to a shoulder injury.  Here, the examiner indicated that testing revealed no evidence of thoracic outlet syndrome or cervical radiculopathy; and that the Veteran's hand complaints ("spasms, cramps, and tingling" in his left hand) were related to his CTS, which was caused by repetitive grasping, fine motor movements, and prolonged gripping type of activities.  The examiner further indicated that such was consistent with the Veteran's profession as an orthodontic dental technician for over 20 years.  

At a November 2011 VA shoulder and arm examination, the examiner concluded that the Veteran's nerve issues were not caused by or aggravated beyond their natural progression by his service-connected left shoulder disorder.  As rationale for the opinion, the examiner reported that the Veteran complained of numbness in his left arm and hands, and had an EMG confirmation of mild entrapment of the ulnar nerve on the left elbow and bilateral CTS.  Here, the examiner further reported that the Veteran's nerve issues and his left shoulder disorder were separate problems.  

At the September 2013 VA examination, the examiner noted a diagnosis of bilateral wrist CTS.  In this regard, the examiner concluded that the Veteran's left shoulder disorder was not manifested by any neurologic impairment, and it was less likely as not that his bilateral CTS was caused by or aggravated beyond a natural progression by his service-connected left shoulder disorder.  As rationale for the opinion, the examiner reported that he was in agreement with the August 2011 VA examiner; and that the Veteran's complaints of hand numbness were due to mild bilateral CTS, which was a distinct problem separate from his left shoulder disorder.  The examiner further reported that CTS was a very common condition and even more common in individuals who did repetitive fine motor activities with their hands.  Here, the examiner noted that the Veteran worked for 30 years as an orthodontic dental technician, which in his own words was "intense" work.  The examiner indicated that the most likely cause of the Veteran's CTS was his 30 years work as an orthodontic dental technician.  

At the February 2016 VA examination, the examiner noted a diagnosis of left ulnar neuropathy and bilateral CTS, but did not provide an opinion regarding the etiology of the Veteran's bilateral CTS.   

Furthermore, in an addendum opinion, a June 2016 VA examiner found that the Veteran's CTS was not at least as likely as not due to his cervical spine disorder.  As rationale for the opinion, the examiner reported that the Veteran's CTS was a disorder which, by definition, originates at the wrist (and travels into the hands), and that it does not originate at the level of the neck (by definition and since there was no evidence on an EMG of any "cervical radiculopathy").  The examiner noted that the Veteran's occupation as a dental technician was the most likely etiology of his bilateral CTS.  

Additionally, with respect to the Veteran's right shoulder disorder, he underwent a VA examination in July 2011.  At such time, the examiner noted a diagnosis of bilateral shoulder osteoarthritis with calcific tendinitis.  The examiner concluded that he was unable to resolve the issue of service connection based on secondary association between the Veteran's bilateral shoulder disorders without resorting to mere speculation.  Here, the examiner reported that there were three main factors for the Veteran's calcific tendinitis, which included age, steroid injection, and trauma related.  The examiner further reported that the Veteran had all three factors to a certain degree. 

Furthermore, in an addendum opinion, a June 2016 VA examiner found that the Veteran's right shoulder disorder was not at least as likely as not due to his service-connected cervical spine disorder.  As rationale for the opinion, the examiner reported that there was no mechanistic (or physiologic) linkage between these two disorders.  The examiner further reported that the Veteran's right shoulder disorder was due to chronic irritation of the rotator cuff tendons involved in arm "reaching" maneuvers, which was in no way related to cervical motion or function.  

However, in its November 2016 remand, the Board found that (1) the July 2011 VA examiner, in addressing the etiology of the Veteran's right shoulder disorder, did not offer a clear rationale for his inability to provide an opinion; (2) the June 2016 VA examiner failed to address whether the Veteran's bilateral CTS and right shoulder disorder were aggravated by his service-connected cervical spine disorder; and (3) VA examinations had not addressed whether the Veteran's disorders were directly related to the Veteran's work as a dental specialist in service.  In  light of such deficiencies, the Board remanded for an addendum opinion, which was rendered in December 2016.  
 
In the December 2016 addendum opinion, the examiner opined that it was not at least as likely as not that the Veteran's bilateral CTS and/or right shoulder disorder were directly related to his active service, including his occupation as a dental specialist.  As rationale for the opinion, the examiner reported that, while it was true that CTS was an occupational hazard for dental professionals, there was no evidence that the Veteran's service (1975-1980) was a major factor since he had many more years practicing as a civilian than while on active duty.  The examiner further reported that the Veteran's nonmilitary years as a dental professional thus far outweighed his military dental years.  The examiner noted that there was no evidence that the Veteran had CTS during his active service years.  Here, the examiner explained that when the Veteran's CTS was finally "discernable" on the 2011 EMG, it was mild in severity, suggestive of a very recent onset and unlikely to be related to events which occurred decades prior.  Additionally, the examiner indicated that the Veteran's right shoulder disorder was not a disorder for which an occupation as a dental professional had any particular bearing (dentistry was not a "risk factor" for calcific tendinitis).  

The December 2016 VA examiner further opined that it was not at least as likely as not that the Veteran's right shoulder disorder was attributable to his service-connected left shoulder disability.  As rationale for the opinion, the examiner reported that, while it was true that the Veteran's left shoulder disability occurred on his "handedness" side, at no time was such disability significant enough to make his work as a dental professional impossible.  The examiner further reported that, at the Veteran's most recent left shoulder VA examination (following left shoulder surgical intervention), it was noted that his left shoulder range of motion had improved, and he was able to do all desired "reaching" activities for his occupation.  Here, the examiner explained that such findings contradicted the Veteran's contentions that he had to "overuse" his right side to compensate for his left side.  The examiner indicated that the examination findings and history did not support the "other side overuse" contention (which would, in any event, not make any sense given the bilaterality of the CTS findings).  The examiner further indicated that there was no "mechanical" relationship between the Veteran's left shoulder and his right shoulder, and thus, no "direct" way for his left shoulder disorder to have caused his right shoulder disorder. 

Furthermore, the December 2016 VA examiner opined that it was not at least as likely as not that the Veteran's service-connected left shoulder and cervical spine disorders aggravated his right shoulder disorder and/or bilateral CTS.  As rationale for the opinion, the examiner reported that there was insufficient evidence by history or examination that the Veteran had to do "more" with his right shoulder than he would normally had done due to his service-connected disabilities.  Here, the examiner explained that the Veteran had never, for instance, had left shoulder ankylosis, and the range of motion data (and his personal statements at his last VA examination) did not support significant "right side overuse" even as an "aggravating factor" for his right shoulder.  The examiner further explained that a "right-sided overuse" contention did not make mechanical sense for the bilateral nature of the Veteran's CTS.  The examiner indicated that there was no physiologic/neurologic/orthopedic/mechanical connection between the Veteran's service-connected left shoulder and cervical spine disabilities and his CTS; thus, there was no mechanism by which his service-connected disorders would conceivably had affected, in any way, his bilateral CTS.  

The Board finds that the VA examiners' opinions rendered in September 2011, November 2011, September 2013, June 2016, and December 2016 are entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a detailed rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no contrary medical opinion of record. 

The Board has also considered whether service connection for bilateral CTS and a right shoulder disorder is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested bilateral CTS or a right shoulder disorder to a degree of 10 percent within the one year following his active duty service discharge in August 1980.  Furthermore, as noted previously, the Veteran's statement that he experienced symptoms of bilateral CTS and a right shoulder disorder while in service are not credible.  Furthermore, his statements that he has experienced a continuity of symptomatology are likewise not credible as they are inconsistent with the contemporaneous evidence of record.  See Caluza, supra. 

In this regard, as noted previously, the Veteran's STRs are negative for a right shoulder disorder or bilateral CTS.  Furthermore, the record fails to reveal any reference to bilateral CTS or a right shoulder disorder, to include the Veteran's self-report, relevant to such time period.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").   Therefore, the Board finds that the Veteran did not manifest bilateral CTS or a right shoulder disorder, to include on the basis of continuity of symptomatology, within one year of his August 1980 discharge from service.  As such, presumptive service connection is not warranted for bilateral CTS or a right shoulder disorder.  

The Board notes that the Veteran and his spouse have contended that his current bilateral CTS and right shoulder disorder are related to his service, or in the alternative, caused or aggravated by his service-connected left shoulder and/or cervical spine disabilities.  The Veteran and his spouse, as laypersons, are certainly competent to report matters within their personal knowledge, such as the occurrence of an injury or event, or the Veteran's own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the instant case, the Board finds that the question regarding the potential relationship between bilateral CTS and a right shoulder disorder, and any instance of his service, or his service-connected left shoulder and cervical spine disabilities, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In this regard, while the Veteran and his spouse are competent to describe his current manifestations of his bilateral CTS and right shoulder disorder as well as his history of claimed symptoms and treatment for such disorders, the Board accords such statements regarding the etiology of such disorders little probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of bilateral CTS and a right shoulder disorder requires the administration and interpretation of diagnostic testing.  There is no indication that the Veteran or his spouse possess the requisite medical knowledge regarding such matters.  Moreover, the Veteran and his spouse have offered only conclusory statements regarding the relationship between his in-service complaints of numbness, and/or his service-connected left shoulder and/or cervical spine disabilities, and his current bilateral CTS.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board affords the Veteran's and his spouse's statements as to the etiology of his bilateral CTS and right shoulder disorder no probative weight.

Therefore, based on the foregoing, the Board finds that the Veteran's bilateral CTS and right shoulder disorder are not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of the Veteran's service discharge, and are not caused or aggravated by his service-connected left shoulder and/or cervical spine disabilities.  As such, service connection for such disorders are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for bilateral CTS and a right shoulder disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral CTS is denied. 

Service connection for a right shoulder disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


